Case 2:09-md-02009-SHM-dkv Document 465 Filed 06/25/20 Page 1 of 2        PageID 20719



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                            )
                                            )
                                            )
                                            )
   IN RE REGIONS MORGAN KEEGAN              )
   SECURITIES, DERIVATIVE AND               )
   ERISA LITIGATION                         )
                                            )    No. 2:09-md-02009
   This Document Relates To:                )
   ALL ACTIONS                              )
                                            )
                                            )
                                            )
                                            )

     ORDER RECOMMENDING TERMINATION OF MULTIDISTRICT LITIGATION



        On February 12, 2009, the United States Judicial Panel on

  Multidistrict      Litigation       (“JPML”)        assigned   multidistrict

  litigation    (“MDL”)      No.    2009,   In   re   Regions    Morgan   Keegan

  Securities, Derivative and Employee Retirement Income Security

  Act (ERISA) Litigation, to the undersigned.                In the 63 cases

  associated with this MDL, plaintiffs brought securities fraud

  claims   arising    from    the    collapse    of    Regions   Morgan   Keegan

  investment funds.

        The Court certified three class action settlement classes

  in the cases captioned In re Regions Morgan Keegan Open-End

  Mutual Fund Litigation, No. 2:07-cv-02784; In re Regions Morgan

  Keegan Closed-End Mutual Fund Litigation, No. 2:07-cv-02830; and
Case 2:09-md-02009-SHM-dkv Document 465 Filed 06/25/20 Page 2 of 2   PageID 20720



  In re Regions Morgan Keegan ERISA Litigation, No. 2:08-cv-02192.

  The Court has approved the final disbursement of funds in each

  of those class actions.      All funds have been disbursed.        Each of

  the other 60 cases associated with this MDL has been resolved.

  There are no pending matters.

        The Court recommends the JPML terminate this MDL and the

  Clerk of the Court close this matter, subject to the Court’s

  continuing jurisdiction to enforce its orders or address any

  other    miscellaneous      issues       necessary   to   complete    the

  administration of these cases.



  So ordered this 25th day of June, 2020.



                                      /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                       2
